Alexander, J. (dissenting).
I find no warrant for the drastic reduction of the jury’s verdict made by the majority. The uncontradicted testimony shows that this plaintiff, who has already undergone over 100 skin graft and other operations in an effort to repair the unspeakable damage suffered when she was doused with nearly a full litre of sulphuric acid, and who apparently will require over 500 more operations over her 79-year life expectancy, which at best will only prevent her terrible deformity from worsening and hopefully prevent her total blindness, will incur future medical expenses and related costs of over $700,000 and sustain a loss of future earnings of nearly $3,000,000, both computed based on present-day dollars. 11 And while the jury’s $10,300,000 verdict (reduced by plaintiff’s 32% contributory negligence) may be unprecedented so too are her injuries and damages. U Accordingly, I would affirm the judgment below.